     Case 2:19-cv-00450-TLN-KJN Document 74 Filed 05/29/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH LEE TAYLOR,                                No. 2: 19-cv-0450 TLN KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    KUERSTON, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding through counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is defendants’ motion to strike plaintiff’s third

19   opposition to defendants’ summary judgment motion. (ECF No. 71.) Defendants also request

20   leave to file a request for attorneys’ fees regarding the pending motion to strike. (Id.) Plaintiff

21   filed an opposition. (ECF No. 72.) Defendants filed a reply to plaintiff’s opposition. (ECF No.

22   73.) Defendants’ motion to strike is set for hearing before the undersigned on June 4, 2020.

23          For the reasons stated herein, defendants’ motion to strike is granted in part and denied in

24   part, and the June 4, 2020 hearing is vacated.

25          In the pending motion, defendants argue that plaintiff’s third opposition fails to comply

26   with the March 30, 2020 order granting defendants’ motion to strike plaintiff’s second opposition.

27   Defendants argue that plaintiff’s third opposition cites three new pieces of evidence that were not

28   cited in the first opposition, in violation of the March 30, 2020 order. Defendants argue that
                                                        1
     Case 2:19-cv-00450-TLN-KJN Document 74 Filed 05/29/20 Page 2 of 3

 1   plaintiff’s third opposition also fails to set forth how eighteen pieces of evidence, i.e., citations to

 2   deposition transcripts, responds to defendants’ statement of undisputed facts, in violation of the

 3   March 30, 2020 order. Defendants request that the court strike plaintiff’s third opposition in its

 4   entirety. If the court denies the motion to strike, defendants request that the court order plaintiff

 5   to file a fourth opposition that complies with the March 30, 2020 order.

 6           In the opposition to the motion to strike, plaintiff states that he mistakenly included the

 7   three new pieces of evidence cited in the third opposition. Plaintiff also states that he did not

 8   intend to violate the March 30, 2020 order by including evidence that he did not link to

 9   defendants’ statement of undisputed facts. Plaintiff indicates that, in hindsight, he should have

10   filed a separate statement of undisputed facts regarding this evidence.

11           The undersigned finds good cause to strike the three new pieces of evidence cited in

12   plaintiff’s third opposition. The undersigned also finds that plaintiff violated the March 30, 2020

13   order by failing to set forth how all the evidence cited in the third opposition responded to

14   defendants’ statement of undisputed facts. However, the undersigned finds that defendants can

15   respond to the third opposition despite this violation. For this reason, defendants’ motion to

16   strike the entire third opposition is denied. Requiring plaintiff to file a fourth opposition would

17   needlessly delay resolution of defendants’ summary judgment motion.

18           Finally, the undersigned finds that an award of attorneys’ fees for the pending motion to

19   strike is not warranted.

20           Accordingly, IT IS HEREBY ORDERED that:
21           1.   Defendants’ motion to strike (ECF No. 71) is granted in part and denied in part;

22           2. Defendants’ motion to strike the three new pieces of evidence cited in the third

23                opposition is granted; defendants’ motion to strike is denied in all other respects;

24           3. Defendants may file a reply to the third opposition within twenty-one days of the date

25                of this order;

26   ////
27   ////

28   ////
                                                         2
     Case 2:19-cv-00450-TLN-KJN Document 74 Filed 05/29/20 Page 3 of 3

 1         4. The June 4, 2020 hearing before the undersigned regarding defendants’ motion to

 2                strike is vacated.

 3   Dated: May 29, 2020

 4

 5

 6

 7
     Tay450.str
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
